IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
LAUREEN DESMANGLES,
Plaintiff,

Vv. Case No. 20 C 3039

ANDREW M. SAUL, Commissioner Judge Harry D. Leinenweber
Of Social Security,

Defendant.

 

MEMORANDUM OPINION AND ORDER

 

For the reasons stated herein, the Court denies the
Commissioner’s motion for summary judgment (Dkt. No. 19), vacates
the findings of the Administrative Law Judge and remands to the
Social Security Administration for proceedings consistent with
this opinion. The Clerk is directed to remand this case, forthwith.

I. BACKGROUND

Plaintiff Laureen Desmangles was born on July 13, 1962 and is
59 years old as of the date of this opinion and order. (Admin. R.
at 125, Dkt. No. 8.) Desmangles and her husband Kenneth Desmangles
have been married since 1993 and together they have one daughter.
(Id. at 353.) From 1986 to 1999, Desmangles worked for Amtrak as
a customer service representative. (Id. at 45.) After working for

Amtrak, Desmangles worked part time as a merchandiser for News
Market America. (Id. at 46.) In 2006, Desmangles began working for
First Midwest Bank. (Id. at 46.)

In 2007, Desmangles was diagnosed with fibromyalgia. (Id. at
788.) Desmangles then began treatment with rheumatologist Dr.
Veena Nayak. (Id. at 49.) Under Dr. Nayak’s care, Desmangles was
prescribed various medications and underwent physical therapy.
(Id. at 49-50.) These treatments provided some relief, but
Desmangles continued to experience severe pain and mobility
issues. (Id. at 50.) Desmangles’ pain escalated to the point that
she was unable to sit for long periods of time and she struggled
to perform basic work tasks due to tightened muscles. (Id. at 47-
48.) As a result, Desmangles left First Midwest Bank in 2014 (Id.
at 45, 47.) Desmangles has not worked since 2014.

Desmangles filed her initial claim for social security
disability benefits on August 12, 2015, and listed the following
illnesses: polyarthritis, osteoarthritis, pubic symphysis,
fibromyalgia, and left hip tendon injury. (Id. at 125-26.)
Desmangles alleged that she had been unable to function and/or
work as of April 25, 2014. (Id. at 126.) The Social Security
Administration (“SSA”) denied Desmangles’ application at the
initial and reconsideration stages of review, after which she
requested a hearing before an Administrative Law Judge (“ALJ”).

(Id. at 135, 150, 199-200.) On September 20, 2017 the ALJ held a
hearing at which Desmangles was represented by counsel and
testified (Id. at 78-124). On February 28, 2018, the ALJ issued a
decision denying Desmangles’ claim (Id. at 156-65). On July 1,
2019 the Appeals Council vacated the first ALJ’s decision and
remanded for further proceedings before a new ALJ. (Id. at 173-
75.)

Desmangles, again represented by counsel, testified at the
second hearing before the new ALJ on November 27, 2019. (Id. at
33-77.) Desmangles testified that each day she experiences pain at
an 8 to 9 out of 10. (Id. at 52.) She does not sleep through the
night because of throbbing pain. (Id. at 61.) She explained that
as a result of her fibromyalgia her “muscles and everything will
just freeze up.” (Id. at 48.) Desmangles reports that she can stand
for no more than 15 minutes before needing to sit down. (Id. at
58.) The pain has also impacted her ability to do household chores.
(Id. at 52.) Desmangles estimates it takes her five days to
complete three loads of laundry. (Id.) She is unable to cook large
meals and only prepares simple dishes, liking boiling an egg or
toast. (Id. at 57.) Desmangles reports that getting dressed is
exhausting and she often remains in pajamas all day. (Id. at 58.)
She is also unable to do her own hair, relying on a hairdresser

and then later wrapping it in a scarf. (Id. at 59.) Simple daily
activities can consume an entire day because she requires extended
periods of rest after completing a single task. (Id.at 59.)

Desmangles reported that since 2014 she has relied heavily on
her husband, daughter, and other family members or neighbors for
support (Id. at 60.) Until September 2019, Desmangles’ husband
Kenneth did most of the driving and the grocery shopping. (Id. at
43, 57.) In September 2019, Kenneth was diagnosed with cancer.
(Id. at 43-44, 54.) Despite her pain and fatigue, Desmangles is
reassuming various household responsibilities in order to care for
Kenneth. Desmangles reports, however, that just driving Kenneth to
chemotherapy is exhausting and requires that she nap while he is
receiving treatment. (Id. at 54.) Desmangles further reports that
while she is able to make short trips to smaller grocery stores,
she has started ordering groceries for delivery to ensure her
family’s needs are met and Kenneth is able to eat healthier. (Id.
at 57-58.)

On January 27, 2020 the new ALJ again denied Desmangles’ claim
for benefits. (Id.at 10-32.) In rendering her opinion, the ALJ
relied on the SSA’s five-step process for determining whether an
individual is disabled. (Id. 14-15 (citing 20 C.F.R. 404.1520(a).)
The ALJ first considers whether the claimant has engaged in
substantial gainful activity during the claimed period of

disability. 20 C.F.R. § 404.1520(a) (4) (1). She then determines at
step two whether the claimant's physical or mental impairment is
severe and meets the twelve-month duration requirement noted
above. 20 C.F.R. § 404.1520(a) (4) (11). At step three, the ALJ
compares the impairment or combination of impairments found at
step two to a list of impairments identified in the regulations.
The specific criteria that must be met to satisfy a listing are
described in Appendix 1 of the regulations. 20 C.F.R. Pt. 404,
Subpt. P, App. 1. If the claimant's impairments meet or “medically
equal” a listing, the individual is considered to be disabled, and
the analysis concludes. If the listing is not met, the analysis
proceeds to step four. 20 C.F.R. § 404.1520 (a) (4) (1131).

Before addressing the fourth step, the ALJ must assess a
claimant's residual functional capacity (“RFC”), which defines his
or her exertional and non-exertional capacity to work. The ALJ
then determines at step four whether the claimant is able to engage
in any of her past relevant work. 20 C.F.R. § 404.1520 (a) (4) (iv).
If the claimant can do so, she is not disabled. Id. If the claimant
cannot undertake her past work, the ALJ proceeds to step five to
determine whether a substantial number of jobs exist that the
claimant can perform in light of her RFC, age, education, and work
experience. An individual is not disabled if he or she can do work
that is available under this standard. 20 C.F.R. §

404.1520 (a) (4) (v).
Here, at step 1 the ALJ concluded that Desmangles had not
engaged in substantial gainful employment since her claimed onset
date of April 25, 2014. (Admin R. at 15.) At step 2, the ALJ found
that Desmangles had the following severe impairments: degenerative
disc disease, cervical spine; fibromyalgia; trochanteric bursitis;
and osteoarthritis, bilateral feet. (Id.) At step 3, however, the
ALJ concluded that Desmangles did not have an “impairment or
combination of impairments that met or medically equaled the
severity of one of the listed impairments” in the federal
regulations. (Id. at 16.)

Moving to step 4, the ALJ concluded that Desmangles was unable
to engage in any of her prior relevant work. (Id. at 25.) Finally,
at step 5, the ALJ considered Desmangles’ RFC, including
Desmangles’ testimony regarding her daily experience with pain,
and determined that she was able to perform sedentary work. (Id.
at 17-25.) On April 23, 2020, the Appeals Council denied
Desmangles’ second request for review, making the ALJ’s decision
the final word of the Commissioner (Id. at 1-6). See Varga v.
Colvin, 794 F.3d 809, 813 (7th Cir. 2015); 20 C.F.R. § 404.981.

The medical evidence in this case spans hundreds of pages,
reflecting Desmangles’ treatment for fibromyalgia and related pain
by primary care physicians, rheumatologists, neurologists, and

physical therapists. Because the decision turns on the ALJ’s
treatment of Desmangles’ alleged symptoms and the weight accorded
the opinions of Desmangles’ treating physicians, the Court focus
on those categories of evidence in its opinion and order.
II. LEGAL STANDARD

Judicial review of the SSA’s decision is permitted pursuant
to 42 U.S.C. § 405(g), which provides that the SSA’s findings of
fact are conclusive “if supported by substantial evidence.” 42
U.S.C. § 405(g). Under the substantial evidence standard, the
Court looks to an existing administrative record and asks, “whether
it contains sufficient evidence to support the agency’s factual
determinations.” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019)
(quotation omitted). The threshold for evidentiary sufficiency is
not high; it means “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Id. The
reviewing court is not “to reweigh evidence, resolve conflicts,
decide questions of credibility, or substitute its judgment for
that of the Commissioner.” Burmester v. Berryhill, 920 F.3d 507,
510 (7th Cir. 2019) (citing Lopez ex rel. Lopez v. Barnhart, 336
F.3d 535, 539 (7th Cir. 2003)). If substantial evidence supports
the disability determination, the reviewing court must affirm even
if “reasonable minds could differ” concerning whether the

petitioner is disabled. Id.
III. DISCUSSION

Desmangles raises two objections to the ALJ’s determination.
First, she argues that the ALJ made an improper credibility
determination and did not fairly assess her reports of pain or her
other symptoms. Second, she argues that the ALJ failed to accord
adequate weight to the opinions rendered by her treating
physicians. The Court addresses each argument below.

A. Desmangles’ Reports of Pain and Other Symptoms

Desmangles argues that this case must be reversed or remanded
because the ALJ erred by disregarding her testimony regarding the
severity of her symptoms when analyzing their limiting effect on
her daily life and her ability to engage in meaningful employment
activities. Such an error, if present, impacts the ALJ’s analysis
of Desmangles’ RFC and her conclusion at step 5 regarding whether
a substantial number of jobs exist that the Desmangles can perform
in light of her RFC, age, education, and work experience.

The SSA has set forth a two-step process for evaluating a
Cclaimant’s own description of her impairments. See Soc. Sec.
Ruling 16-3p Titles II & XVI: Evaluation of Symptoms in Disability
Claims, SSR 16-3P (S.S.A. Oct. 25, 2017). First the ALJ “must
consider whether there is an underlying medically determinable
physical or mental impairment(s) that could reasonably be expected

to produce an individual's symptoms, such as pain.” Td. at *3.
Once such an impairment is identified, the ALJ must “evaluate the
intensity and persistence of those symptoms to determine the extent
to which the symptoms limit an individual's ability to perform
work-related activities.” Id. In evaluating a claimant's symptoms,
“an ALJ must consider several factors, including the claimant's
daily activities, her level of pain or symptoms, aggravating
factors, medication, treatment, and limitations, . . . and justify
the finding with specific reasons.” Villano v. Astrue, 556 F.3d
558, 562 (7th Cir. 2009). The Court will not substitute its
judgment for the ALJ’s when considering the weight of the evidence
and the ALJ’s determination regarding the claimant's subjective

mo

complaints will be reversed only if “patently wrong. Jones Vv.
Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010).
1. Fibromyalgia

The ALJ rejected Desmangles’ characterization of the
intensity of her pain, finding it “inconsistent with the medical
evidence and other evidence suggesting she would be capable of
work within the indicated residual functional capacity.” (Admin.
R. at 18.) The Court finds that the ALJ erred at step two of the
process, by over relying on objective medical evidence to evaluate
Desmangles’ testimony regarding her fibromyalgia pain.

The ALJ thoroughly summarized Desmangles’ lengthy medical

history and acknowledged Desmangles’ consistent reports of pain
and fatigue and her physicians’ observations of tenderness, mild
inflammation in her pelvic joints, and use of a cane to ambulate.
When weighing the evidence, however, the ALJ focused on the
physicians’ notes which indicated that Desmangles was doing well
and that she had good range of motion, fairly normal hip strength,
and normal or slightly weakened grip strength. The ALJ then
concluded that the positive medical findings undermined
Desmangles’ description of her pain and abilities and indicated
that she is able to perform sedentary work. This reasoning fails.

Desmangles’ testimony was not that she constantly experienced
pain that was at an 8 to 9 out of 10. Instead, she explained that
she experiences such pain on a daily basis, typically after
prolonged activity. It is consistent with the record that
Desmangles would experience fatigue and pain as she struggled
through daily life, and not exhibit those same symptoms while
undergoing brief tests during a doctor’s visit. Whether she can
Sit or stand during a doctor’s visit or has a normal grip or range
of motion during a brief test, says nothing of her ability to
sustain these activities during an eight-hour workday.

Further, this reasoning misunderstands fibromyalgia. The
Seventh Circuit has repeatedly cautioned that “[t]he extent of
fibromyalgia pain cannot be measured with objective tests aside

from a trigger-point assessment.” Gerstner v. Berryhill, 879 F.3d

-10-
257, 264 (7th Cir. 2018); see aiso Akin v. Berryhill, 887 F.3d
314, 318 (7th Cir. 2018). The ALJ must be mindful that the symptoms
of fibromyalgia are “entirely subjective” and “[t]here are no
laboratory tests for [its] presence or severity.” Sandra R.W. v.
Comm'r of Soc. Sec., 2018 WL 5717202, at *5 (S.D. Ill. Nov. 1,
2018) (quoting Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir.
1996)); Gebauer v. Saul, 801 F. App'x 404, 409 (7th Cir. 2020)
(describing fibromyalgia as “marked by subjective and fluctuating
symptoms.”). For this reason, “courts have been very clear that
objective testing is not a reliable standard by which an ALJ can
go about assessing the credibility of a claimant's fibromyalgia
claims.” Heuschmidt v. Colvin, 2015 WL 7710368, at *5 (N.D. Ill.
Nov. 30, 2015).

The Court recognizes that most claimants do not have such a
severe case of fibromyalgia that they are totally disabled, and
that may be true of Desmangles as well. Sarchet, 78 F.3d at 307.
Here, however, the ALJ incorrectly relied on the absence of
objective medical tests which confirm the intensity of Desmangles’
pain, to discount her subjective assessment of pain. This type of
analysis is insufficient to provide the necessary logical bridge
between the evidence and the ALJ’s conclusion that Desmangles’
characterization of the severity, persistence, and limiting

effects of her fibromyalgia pain and fatigue are not credible. For

-1l1-
this reason alone, the case must be remanded for further evaluation
of this issue.
2. Daily Activities

The ALJ further incorrectly discounted Desmangles’ testimony
regarding the extent of her pain, citing her daily activities,
including household chores and speculation that she was able to
exercise. Based on the record, neither are an appropriate basis
for discounting Desmangles’ testimony.

According to the ALJ, Desmangles is able to “do laundry,
mak[e] breakfast, driv[e], and go [] grocery shopping
independently.” (Admin. R. at 18.) The Seventh Circuit, however,
has repeatedly cautioned against “equating [household] activities
with the challenges of daily employment in a competitive
environment, especially when the claimant is caring for a family
member.” Beardsley v. Colvin, 758 F.3d 834, 838 (7th Cir. 2014).
This is of course because “minimal daily activities, such as those
in issue, do not establish that a person is capable of engaging in
substantial physical activity.” Clifford v. Apfel, 227 F.3d 863,
872 (7th Cir. 2000), as amended (Dec. 13, 2000). This is
particularly true here where Desmangles’ testimony made clear that
the household chores cited by the ALJ were done out of necessity
and that she required substantial rest after completing these

simple tasks. For example, Desmangles explained that she is only

-12-
able to cook simple meals and it takes her days to complete the
laundry. She also stated that while she is able to grocery shop in
small stores for short periods of time, she now relies on grocery
delivery for larger purchases. Finally, Desmangles resumed driving
and grocery shopping in 2019 for one reason—her husband was
diagnosed with cancer. It is unfathomable to say that her ability
to fight through the pain in order to ensure her ailing husband
gets the care he needs is a sign that she has overstated her pain.
The ALJ’s opinion also ignores the various daily tasks Desmangles
struggles with, including getting dressed and doing her own hair.
In short, the record clearly evidences that Desmangles is
Significantly limited when performing daily activities and as such
this “does not necessarily translate into the ability to work full
time.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

The ALJ also discounted Desmangles’ reports of fatigue and
pain based on her doctors’ recommendations that she exercise
regularly. To start, “general recommendations of physical activity
do not contradict [a claimant’ s] alleged limits from
fibromyalgia.” Gerstner, 879 F.3d at 264. Here, the cited
recommendations are generic and offer no additional guidance on
the type of activity the physician had in mind, given. See id.
(“Because the examining physician and the physician’s assistant

did not elaborate on the type, duration, or intensity of the

-13-
physical activity they would recommend, these medical sources may
have had in mind activity that was within [claimant’s] alleged
limits — for instance walking a few times a week for a few minutes
each time.”)

Contrary to the ALJ’s opinion, there is also no evidence that
Desmangles was actually able to exercise. (Admin R. at 22
(“Claimant was admonished to exercise, regularly and was
apparently doing so.”) (emphasis added).) Instead, Desmangles’
testimony was that her daily activities are consumed with household
chores and caring for her husband. This undermines any conclusion
that she was engaging in exercise activity beyond her alleged
limits.

For all these reasons, the ALJ drew inapposite inferences
from Desmangles’ daily activities when determining the credibility
of Desmangles’ statements regarding the extent of her pain. On
remand, the Court directs the ALJ to further develop the record on
the extent of Desmangles’ daily activities, including household
chores and exercise, and the amount of assistance she receives
while completing any such task before using this information to
evaluate Desmangles’ testimony.

3. Course of Treatment
The ALJ also discredited Desmangles’ description of the

intensity and pervasiveness of her pain based on her conservative
course of treatment. Desmangles testified that the various
medications she took did not eliminate her pain. In response the
ALJ asked why she continued taking the medication, knowing they
did not work. Desmangles explained that she complied with all
suggestions from her doctor, because she no longer wanted to be
Sick and wanted to provide for her family. Later, Desmangles
testified that although water therapy provided some relief, she
had to discontinue that treatment because it was not covered by
insurance and too expensive. When looking at Desmangles’
characterization of her pain, in light of her treatment, the ALJ's
opinion failed to take these reasons for her conservative treatment
into account.

Moreover, during the hearing the ALJ failed to ask Desmangles
why she did not pursue more aggressive treatments. The ALJ cannot
fail to ask a question and then use the lack of information to
discredit Desmangles’ testimony. For these reasons, Desmangles’
failure to be prescribed or request more invasive or aggressive
medical treatments does not undermine her descriptions of her
disabling pain. Beardsiey v. Coivin, 758 F.3d 834, 840 (7th Cir.
2014) (finding an ALJ may not draw inferences regarding treatment
without first exploring the claimant’s explanations regarding

treatment).
B. Treating Physician Opinions

Desmangles also argues that the ALJ erred by failing to accord
adequate weight to the opinions offered by her primary care
physicians, Dr. Warakomski and Dr. Shah. The Court declines to
reach an opinion on this issue. Instead, the Court directs the ALJ
to review the weight accorded these opinions in light of the
Court’s rulings regarding objective medical evidence in
fibromyalgia cases. See, supra, Section III.A.1. The ALJ’s review
of the weight accorded these opinions should also reflect the SSA’s
guidance on the evaluation of Fibromyalgia, including the
fluctuating nature of a claimant’s pain. Soc. Sec. Ruling, SSR 12-
2p; Titles II & XVI: Evaluation of Fibromyalgia, SSR 12-2P (S.S.A.
July 25, 2012)

In addition, at this point, the disputed opinions of Dr.
Warakomski and Dr. Shah are both more than six years old. Neither
reflects Desmangles’ current medical condition. Accordingly, on
remand the Court directs claimant to submit for the AlLJ’s
consideration updated medical records, including functional
assessments and opinions from both her primary care physician and
rheumatologist. The ALJ should also request additional information

as needed to render an opinion consistent with SSR 12-2P.

-16-
IV. CONCLUSION
For the reasons stated herein, the Commissioner’s motion for
summary judgment (Dkt. No. 19) is denied. The Court vacates the

ALJ's findings and remands to the Agency for proceedings consistent

with this opinion.

IT IS SO ORDERED.

 

 

Harry D. Leinenweber, Judge
United States District Court

Dated: 7/15/2021
